Citation Nr: 0513213	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2002, the Board issued a decision denying 
service connection for a back condition on the basis that new 
and material evidence had not been submitted and denying an 
increased evaluation for bilateral hearing loss.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).

A joint motion for remand was granted by the Court in July 
2003.  In the joint motion for remand, the parties noted that 
the notification requirements for the Veterans Claims 
Assistance Act had not been met.  In April 2004, the Board 
remanded this matter to the RO in fulfillment of VCAA 
notification requirements.

The underlying issue of entitlement to service connection for 
a low back disability is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied a subsequent 
claim for service connection for a low back disability; the 
veteran did not file a subsequent appeal to perfect an appeal 
from that determination. 

2.  Certain evidence received since the RO's May 1998 
decision denying service connection for a low back disability 
was not previously before agency decision makers, and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The veteran's bilateral hearing loss is manifested by, at 
worst, level II hearing acuity in the right ear and level IV 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004). 

2.  Evidence received since the final May 1998 determination, 
in which the RO denied service connection for a back 
disability, is new and material and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.85, 4.86 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board need not consider the question of VCAA compliance 
in this case as to whether new and material evidence has been 
received to reopen a claim for service connection for a low 
back disability, as there is obviously no detriment to the 
veteran as a result of any VCAA deficiency in view of the 
favorable decision below with respect to reopening the claim.

As to the claim for a compensable evaluation for bilateral 
hearing loss, for the reasons explained in more detail below, 
the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on this claim at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2000 decision preceded the enactment 
of the VCAA.  Thereafter, the RO did furnish VCAA notice to 
the veteran regarding the issues on appeal in May 2004.  
Because the May 2004 VCAA notice letter in this case was not 
provided to the appellant prior to the February 2000 RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the May 2004 letter, as well as the May 2000 
statement of the case, and the various supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the May 2004 
letter implicitly notified the appellant of the need to 
submit any pertinent evidence in his possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished with respect to the appellant's increased 
evaluation claim for bilateral hearing loss.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate this claim.  
The appellant was also provided with the opportunity to 
attend a hearing which he attended in March 2002, and he has 
been afforded audiological examinations.  The appellant has 
not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in this 
claim for a compensable evaluation for bilateral hearing 
loss, and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

II.  Back Disability

In the instant case, the RO originally denied the veteran's 
claim for service connection for a low back disability in 
August 1995 and rendered subsequent denials in December 1997 
and May 1998.  The veteran did not perfect an appeal from 
those determinations, and they are final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received since the last final disallowance on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the November 
1999 date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in May 1998 included the veteran's service medical 
records including his May 1973 enlistment examination report 
showing a normal clinical evaluation of the spine.  These 
records further show that the veteran was treated on a number 
of occasions for low back pain, and was diagnosed in March 
1974 as having lumbosacral strain.  In April 1976, he was 
diagnosed as having "muscle tension vs. muscle strain" 
after falling off of a chin-up bar.  His discharge 
examination report shows a normal clinical evaluation of the 
spine.  Also on file in May 1998 was a July 1995 VA 
examination report reflecting the veteran's report of back 
injuries in service and of subsequent occasional intermittent 
twinges of low back pain when twisting or moving the wrong 
way.  The veteran denied seeking any medical treatment for 20 
years, and was diagnosed as having recurrent mild low back 
strain.  The evidence additionally included private medical 
records from Del Verde Memorial Hospital showing that the 
veteran had been treated in September 1996 for low back 
strain.  These records contain the veteran's report of 
originally injuring his low back in a fall in service in 1975 
and of experiencing multiple falls since.  He reported a 
recent injury that July when he fell on a curve hitting his 
right upper back.

Evidence submitted to the RO since the May 1998 decision 
includes VA outpatient medical records.  These records are 
dated from 1998 through 2004 and reflect diagnoses of chronic 
low back pain.  They also note that the veteran injured his 
back at work in January 2001 in a fall, and that this injury 
exacerbated his chronic low back pain.  The evidence further 
includes the veteran's March 2002 hearing testimony in which 
he attributes his current back problems to his back injuries 
in service.  He also testified that his doctors told him that 
his military service "probably" caused his current back 
problems, but that "it's not a sure thing."  He submitted 
private medical records at the hearing that show additional 
postservice treatment for his back problems, along with an 
impression of degenerative disc disease with acute 
lumbosacral strain.  In October 1999, the RO received a 
memorandum from the veteran's employer, Department of the Air 
Force, stating that the veteran had been employed at Laughlin 
Air Force Base for almost 20 years and had a history of back 
problems that prevented him from performing the full range of 
duties for his current position.  

The Board finds that the evidence submitted after the May 
1998 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that the new 
evidence must be considered material in that it pertains to 
an essential element for service connection not previously 
considered, that is, it pertains to the nexus question, 
particularly the issue of chronicity.  See 38 C.F.R. 
§ 3.303(b).  The veteran's back disability is referred to as 
a "chronic" disability for the first time in these records, 
and his employer's statement regarding his 20 year work 
history and history of back problems also goes to the 
chronicity issue.  In addition, the veteran's hearing 
testimony, which is presumed credible for new and material 
purposes, included his report that a doctor had tentatively 
related his back disability to his military service.  Justus, 
supra.  The Board emphasis that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the Board finds that the criteria for 
reopening the claim for service connection for a low back 
disability have been met.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

III.  Hearing Loss

The veteran has established service connection for bilateral 
hearing loss. It has been evaluated as noncompensable. The 
veteran submitted his claim for a compensable rating for the 
service-connected bilateral hearing loss in November 1999.

In March 2002, the veteran testified that he had not had any 
additional audiological evaluations following an August 2000 
VA audiological evaluation.  He indicated that he had not 
received any treatment for his hearing loss and was not 
prescribed hearing aids.  He testified that he was employed 
as a parts and tool attendant at Lackland Air Force Base.  He 
asserted that his hearing loss prevents him from being 
promoted to a position with a higher salary because he could 
not work near any aircraft.  He indicated that he was 
restricted to working in a low noise area.  He testified that 
he was able to communicate but often had to ask people 
speaking to him to repeat themselves.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2004).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2004).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2004).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2004).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2004).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2004).

On the VA audiology examination in August 2000, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
44 decibels in the right ear and 53 decibels in the left ear.  
Speech recognition ability was 98 percent in the right ear 
and 94 percent in the left ear.  The audiological findings 
correspond to a level I hearing in each ear. 38 C.F.R. § 
4.85, Table VI (2004).  Under Table VII, a designation of 
level I hearing in the left and right ears yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).  The veteran does not meet the criteria of 38 
C.F.R. § 4.86(a) or (b) (2004).

Results from an audiology examination in June 2004 revealed 
the average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz was 53 decibels in the right ear and 63 decibels 
in the left ear.  Speech recognition ability was 84 percent 
in the right ear and 80 percent in the left ear.  The 
audiological findings correspond to a level II hearing in the 
right ear and level IV hearing in the left ear.  38 C.F.R. § 
4.85, Table VI (2004).  Under Table VII, a designation of 
level IV hearing in the left and level II hearing in the 
right ear yields a noncompensable evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).  The veteran does not meet 
the criteria of 38 C.F.R. § 4.86(a) or (b) (2004).

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the June 2004 findings.  Pure tone 
threshold levels are neither 55 dB or higher at 1000, 2000, 
3000 and 4000 hertz, nor are they 30 dB or less at 1,000 
hertz and 70 dB or more at 2000 hertz.  See 38 C.F.R. 
§ 4.86(a).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss and does 
not dispute the 2004 medical findings that his hearing loss 
has progressed since the last VA examination in 2000.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In May 2001, the veteran's representative raised the issue of 
entitlement to a compensable rating on an alternative, 
extraschedular basis.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b) (2004). 
There is no evidence that shows such an exceptional or 
unusual disability picture that would render the schedular 
criteria inadequate to measure average earning capacity 
impairment. The veteran has asserted that his hearing loss 
disability prevents him from receiving a promotion at his job 
because he is unable to work around aircraft. His 
representative has argued in effect, that the veteran's 
hearing loss results in marked interference with his 
employment. The record indicates that he is employed at 
Laughlin Air Force Base. He has not indicated that he is 
unable to perform his job duties. He has presented no 
evidence in support of the contention that his hearing loss 
has resulted in marked interference with his employment, and 
there is no evidence of record that would support that claim. 
In this case, there is no evidence that the veteran's hearing 
loss disability has interfered with employment in a way not 
contemplated by the rating schedule, nor has it resulted in 
frequent hospitalizations. In short, there is no evidence 
that the rating schedule is inadequate to compensate the 
average earning capacity impairment resulting from impaired 
hearing.

For all the foregoing reasons, the veteran's claim for a 
compensable evaluation for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

The veteran's claim of entitlement to service connection for 
a low back disability has been reopened.  To this extent, the 
appeal is granted.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

Now that the veteran's application to reopen the claim for 
service connection for a low back disability has been 
reopened, the Board finds that additional development is 
warranted before a fully informed decision can be made.  The 
veteran testified in March 2002 that he had an appointment 
with a Dr. Box that month for his back, and that he would 
have more evidence to send.  Accordingly, an attempt should 
be made to obtain this identified evidence, as well as any 
other outstanding medical evidence pertinent to this claim.  
See 38 U.S.C.A. § 5103A(b).

Furthermore, in a case such as this where the underlying 
question is whether the veteran's present back disability is 
due to service, the Board believes that a proper orthopedic 
examination and a medical opinion are necessary to comply 
with 38 C.F.R. § 3.159(c)(4) (2004).

Based on the foregoing, the case is hereby REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
identify all sources of outstanding 
medical treatment he has received for his 
back disability, to include the complete 
name, address and dates of treatment with 
Dr. Box whom he reportedly saw in 2002.  
The RO should obtain copies of pertinent 
records from all identified treatment 
sources, following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the claimed 
low back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disability(ies) is(are) related to 
service.

3.  Thereafter, the RO should review the 
record and determine if the benefit 
sought can be granted.  If the benefit 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


